DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5 April 2022 has been entered.  
The examiner fully considered the Applicant’s arguments and was persuaded that the Applicant’s Drawings showed the claimed features identified as missing in the Non-Final Office action dated 13 January 2022.  As a result, these Drawing objections have been withdrawn.  However, the examiner was not persuaded by the Applicant’s arguments that descriptive text labels are not required for the boxes shown in the Drawings.    
Applicant’s amendments and arguments have overcome many of the Specification Objections identified in the Non Final Office action.  However, Specification Objections still remain due to inconsistent terminology used between the Claims and the Specification (referencing MPEP 608.01(o)).   Applicant’s arguments, see section entitled, “Erroneous Objections” pages 9-11, filed 5 April 2022, have been fully considered but many of the arguments are not persuasive.  Accordingly, the objections to the Specification still stand.  
Applicant’s amendments to the Claims have overcome every Claim objection.  However, the Applicant’s amendments have provided new grounds for Claim objections. 
Applicant’s arguments, see section entitled, “Examiner’s Nonstatuatory Double Patenting Rejection Erred” pages 24-28, filed 6 April 2022, with respect to the Double Patenting Rejection have been fully considered but are not persuasive.  Accordingly, the grounds for the Double Patenting Rejection still stand.
Applicant’s amendments to the Claims have overcome the 35 USC 112(a) rejection for claim 13.  Applicant’s arguments, see pages 23-24, filed 6 April 2022, with respect to the 35 USC 112(a) rejection for claim 10 has been fully considered but is not persuasive.  Additionally, although several of the Applicant’s amendments have overcome the previously identified new matter rejections, grounds for a 35 USC 112(a) new mater rejection in claim 16 still remains. Additionally, Applicant’s amendments have provided new grounds for 35 US 112(a) new matter rejections for claims 5, 7, and 18. 
Applicant’s amendments have overcome some of the 35 USC 112(b) rejections, but many of the 35 USC 112(b) rejections remain.  Additionally, Applicant’s amendments have provided new grounds for 35 US 112(b) rejections. 
Applicant’s arguments, see section entitled, “The Non-final Rejection Erred by Rejecting Claims 1-15 Under 35 USC 103” pages 10-39, filed 28 October 2021, with respect to the 35 USC 103 rejections have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 5 April 2022, the status of the claims is as follows: Claims 1, 3-7, and 9-20 have been amended.
Claims 1-20 are pending.	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels:
No description is provided for 903 (in the box) shown in Figs. 2A-B, 47B-E, 48A-D, 49A, and 52.
No description is provided for 902 (in the box) shown in Figs. 8A, 9C, 10, 13, 15, 19A-B, 20A, 21A, 26B-D, 27A-B, 31, 35, 37A, 40, 41, 42A, and 52.
No description is provided for 904 (in the box) shown in Figs. 25 A, C, D and 52.
No description is provided for 903x (in the box) shown in Fig. 52.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide detailed description and/or support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, the “first grippers,” the “first motors,” the “second grippers,” and the “second motor,” lack antecedent in the Specification.
In claim 3, “a solid component,” the “third motion mechanism,” and the “third motor” lack antecedent in the Specification.
In claim 5, “fourth motor” lacks antecedent in the Specification.
In claim 6, “forth motion mechanism” and “fifth motor” lack antecedent in the Specification.
In claim 7, “code reader” lacks antecedent in the Specification.
In claim 9, “sixth motor” lacks antecedent in the Specification.  
In claim 11, “recipe” lacks antecedent in the Specification.
In claim 12, “wherein the computer system is configured to store: a classification of ingredient contents into different ingredient content types, wherein each ingredient content type comprises the information on the types of the food ingredients and their quantities that can be contained in one of the plurality of ingredient containers; and the number of ingredient containers of food ingredients and the corresponding ingredient content types that are used for the cooking of the food item” lacks antecedent in the Specification.
In claim 14, “a fifth motion mechanism” lacks antecedent in the Specification.
In claim 16, “a plurality of lids,” “a lid opening apparatus,” “a lid gripping mechanism,” “first grippers,” “one or more second grippers,” “first motor,” a “second motor,” “one or more third grippers,” and a “third motor” lack antecedent in the Specification.
In claim 17, a “second container gripping mechanism,” “third motion mechanism,” “fourth motor,” and a “forth motion mechanism” lack antecedent in the Specification.
In claim 20, “a first motion mechanism comprising a support component and a first motor configured to move the cookware as to stir or mix the food or food ingredients contained in the cookware,” “first motor,” “second motor,” “third motion mechanism,” and the “third motor” lack antecedent in the Specification.
The amendment filed 28 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In amended paragraph 00125 of the Specification dated 5 April 2022, the statement “a computer 904 which is fixedly mounted on the support component 786” constitutes new matter.  The Original Specification states that the computer 904 is connected to the support component 786, and there is not disclosure of the computer being mounted on the support component (see paragraph 00122 of the Specification dated 22 July 2019).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities: 
Recommend deleing “s” from line 8 of claim 16, i.e., “…one of the plurality of lids that s closes…”
Recommend replacing “are” with “is” in line 38 of claim 16, i.e., “where the one or more second grippers is...”
Recommend replacing “are” with “is” in line 4 of claim 17, i.e., “where said one or more grippers is…”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17-19, and 21 of copending Application No. 16/180,051. 
Application No. 16/180,051
Instant Application
1. A kitchen system, comprising: a computer system comprising a first computer; 
a plurality of ingredient containers, each 
said ingredient container being configured to contain one or more 
food ingredients; a plurality of lids, each said lid being configured to cover a said ingredient container, wherein a pair consisting of a said ingredient container and a said lid which covers the ingredient container is referred to as a covered ingredient container; 
a storage configured to store a plurality of said covered ingredient containers; 

one or more cooking systems, each said cooking system comprising a cooking apparatus, wherein the cooking apparatus comprises: 
a cooking container configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cooking container, the motion mechanism comprising a motor which is connected to the computer system; and a first transfer system configured to move a said covered ingredient container from the storage, said first transfer system comprising a transfer apparatus, wherein the said transfer apparatus comprises: 
a gripping mechanism comprising a first support component and one or more gripping devices, said gripping mechanism 
configured to grip the covered ingredient container; 
and a first motion mechanism comprising a first motor and a second support component, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the first motor is configured to be connected to the computer system to allow the computer system to control the first motor.
1. A kitchen system, comprising: 

a plurality of ingredient containers, wherein each of the plurality of ingredient containers is configured to contain or hold food ingredients;






a storage apparatus configured to store a number of the aforementioned ingredient containers; 
a cooking system comprising: 


a cookware configured to contain and/or hold food or food ingredients; 























and a dispensing apparatus configured to move one of the plurality of ingredient containers as to dispense the food ingredients from the ingredient container to the cookware, said dispensing apparatus comprising
one or more first grippers configured to grip a said ingredient container; 


and a first motion mechanism configured to move the one or more first grippers, said first motion mechanism comprising one or more first motors
 

a plurality of vehicles, wherein each of the plurality of vehicles is configured to transport one or more of the plurality of ingredient containers; and






a loading apparatus configured to load one of the plurality of ingredient containers to one of the plurality of vehicles, said loading apparatus comprising: 
one or more second grippers configured to grip the ingredient container; 



and a second motion mechanism comprising a support component and a second motor, wherein said motor is configured to move the one or more second grippers.
19. The kitchen system of claim 1, wherein a said cooking system further comprises 
an unloading apparatus configured to move a said ingredient container to unload the food ingredients from the ingredient container into the cooking container of the cooking system, wherein the unloading apparatus comprises: 
a gripping mechanism comprising a support component and one or more gripping devices, said gripping mechanism being configured to grip the ingredient container; 
a motion mechanism comprising a motor, said first motion mechanism being configured to produce a motion of the support component of the gripping mechanism.
17. The kitchen system of claim 1, further comprising 
a cyclic transport apparatus configured to move a said ingredient container, said cyclic transport apparatus comprises: a plurality of holders, each said holder comprises a solid that is shaped to position or hold the ingredient container; and a motor configured to be connected to the computer system, said motor being configured to drive a cyclic motion of the holders.
18. (Currently Amended) The kitchen system of claim 17, further comprising 
a transfer apparatus configured to move a said ingredient container and to place the ingredient container on a said holder of the cyclic transport apparatus, the transfer apparatus comprising: 
a gripping mechanism comprising a support component and one or more gripping devices, said gripping mechanism being configured to grip the ingredient container; a motion mechanism comprising a motor, 
said first motion mechanism being configured to produce a motion of the support component of the gripping mechanism.

21. The kitchen system of claim 1, wherein the transfer apparatus of the first transfer system comprises a second motion mechanism comprising a motor, said second motion mechanism being configured to produce a motion of the support component of the first motion mechanism, wherein the motor is configured to be connected to the computer system as to allow the computer system to control the motor.
14. The kitchen system of claim 1, wherein the loading apparatus further comprises a fifth motion mechanism comprising a seventh motor, wherein said fifth motion mechanism is configured to produce a motion of the support component of the second motion mechanism of the loading apparatus.


Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/180,051 teaches all of the claim limitations above except explicitly “vehicles, wherein each of the plurality of vehicles is configured to transport one or more of the plurality of ingredient containers.”
	However, Application No. 16/180,051 teaches “vehicles, wherein each of the plurality of vehicles is configured to transport one or more of the plurality of ingredient containers” (“cyclic transport apparatus configured to move a said ingredient container,” claim 17).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention of Application No. 16/180,051 to include a cyclic transport apparatus for moving ingredient containers, in view of the teachings of Application No. 16/180,051, for the efficiencies obtained by the automation of moving ingredient containers in a kitchen system, such that manual labor is avoided and more wholesome and healthy foods are prepared from ingredients in comparison to finished and processed foods.
Additionally, in reference to claims 16-20, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to Group I (claims 1-15), Group II (claims 16-19), and Group III (claim 20).  As a result, claims 16-20 are rejected based on the Applicant’s disclosure that claims 16-20 are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 10 requires a “…the kitchen system further comprising connections between at least one of the plurality of second computers to one of the motors in the kitchen system as to allow the second computer to be programmed to control the motor or other device.”  Although there is disclosure of a “program to figure out the position of the moving vehicle” (paragraph 0085) and disclosure that “each sub-program comprises procedures for the computer to control one or more motors” (paragraph 00265), there is no disclosure in the Specification of any specific programs for controlling motors.  While the Applicant discloses that the “computer 902 can figure out the position of the position of the support component” and that “the computer may control the motor,” (paragraph 0097), there is no disclosure of an algorithm or program that shows how the computer accomplishes these determinations and control processes.  Additionally, the Applicant discloses using “microcontrollers or programmable logic controllers” (paragraph 0007) as the computers.  The programming of the assembly language needed to control and synchronize the motors to be used in a microcontroller, in addition to receiving sensor feedback, is beyond the skill level of one having ordinary skill in the art at the time of filing.    The Specification does not provide direction as to how to program the motors without undue experimentation.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 10.  Thus, claim 10 is not enabled by the disclosure.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the “sub-programs” needed to produce the motions of the loading apparatus and the vehicles, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the Specification, the Applicant discloses the following regarding the necessity of the sub-programs:
“In Step 874, the database of the computer 901 comprises a ‘list of instructions,’ where each instruction includes a sub-program, the timing of the sub-program, and the identity of the second computer (902, 903, or 903x) to run the sub-program. Following Step 873, the computer system 909 adds the following to the list of instructions: (1) the ‘list of cooking sub-programs, the IDs of the second computers and relative timings’ corresponding to the ordered food item, with times and IDs of the second computers scheduled in Step 873; (2) the ‘list of transfer and cap-opening sub-programs, IDs of the second computers and relative timings’ with specified start times and IDs of the second computers as scheduled in Step 873; (3) sub-programs at the second computer (902, 903, or 903x) and timings, so as to produce the necessary motions of container loading apparatuses 350 as scheduled in Step 873; wherein the information of the IDs of the second computers are included in the schedule; (4) sub-programs at the computers 904 and timings, so as to produce the necessary motions of the vehicle 790 as scheduled in Step 873; wherein the information of the IDs of the computers 904 are included in the schedule” (paragraph 00278, examiner’s emphasis)

Claims 5, 7, 10, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  
Regarding claim 5, the claimed limitation “wherein the stopping device is used to touch the vehicle as to stop the vehicle” is not mentioned in the original Specification nor in the original set of claims.  Specifically, there is no mention in the Specification of the stopping device performing this claimed function.  As a result, by using the claim limitation “wherein the stopping device is used to touch the vehicle as to stop the vehicle,” the Applicant introduces new matter into the patent application.  
Regarding claim 7, the claimed limitation “wherein each of at least two at least one of the plurality of ingredient containers comprises a code, the kitchen system further comprising a code reader configured to read the code of one of the at least two ingredient containers” is not mentioned in the original Specification nor in the original set of claims.  Specifically, there is no mention in the Specification of at least two ingredient containers having a QR code or barcode.  As a result, by using the claim limitation “wherein each of at least two at least one of the plurality of ingredient containers comprises a code, the kitchen system further comprising a code reader configured to read the code of one of the at least two ingredient containers,” the Applicant introduces new matter into the patent application.  
Claim 10 recites a second computer (claim 10) “as to allow the second computer to be programmed to control the motor or other device.”  However, there is no disclosure of any programs executable by a computer system to enable a computer to control a motor.  In this case, based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
Regarding claim 16, the claimed “plurality of lids,” the “lid opening apparatus,” and the “lid gripping mechanism” are not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitations “plurality of lids,” the “lid opening apparatus” and “lid gripping mechanism,” the Applicant introduces new matter into the patent application.  
Regarding claim 18, the claimed limitation “further comprising one or more tracks, wherein the fourth motion mechanism of the transfer apparatus is configured to move on the one or more tracks” is not mentioned in the original Specification nor in the original set of claims.  Specifically, there is no mention in the Specification of at the transfer apparatus moving on tracks, but instead the Specification discloses that the vehicles move on tracks (“…rail tracks for said vehicles,” paragraph 0004).  As a result, by using the claim limitation “further comprising one or more tracks, wherein the fourth motion mechanism of the transfer apparatus is configured to move on the one or more tracks,” the Applicant introduces new matter into the patent application.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Adding to the indefiniteness, the Applicant uses terminology in the claims, which is not at all present in the Specification.  This mismatch between the Claims and the Specification amplifies the confusion in trying to understand what the claim limitations are and how the limitations should be understood in view of the Specification.  
Claim 1 recites “cookware configured to contain and/or hold food or food ingredients.”  However, the examiner is unsure of the difference intended between cookware that contains and holds food and cookware that contains or holds food or food ingredients.  By making this modification, does the Applicant intend for the terms “containing” and “holding” to by synonymous or is there a difference between these two terms?  Why did the Applicant add the alternative conjunctions and/or to the Claims, and does this construct broaden the claim, narrow the claim, or have no impact on the claim?  For the purpose of the examination, the limitation and/or will be interpret most broadly as “or” and “contain” will be interpreted as having the same meaning as “hold.”
Claims 9 and 16 include parenthetical expressions in the body of the claims.  Although MPEP 714 requires parenthetical expressions for the status of the claims at the start of claims, the MPEP does not permit using parenthetical expressions in the body of a claim.  In daily use, parenthetical expressions avoid changing the meaning of a sentence.  Similarly, when used in claim limitations, parenthetical expressions avoid changing the scope of a claim.  Thus, it is unclear if parenthetical expressions carry any patentable weight inside the body of a claim.  For the purpose of the examination, claim 9 will be interpreted as “said track switch mechanism comprising: a number of additional rail tracks additional rail tracks.  For the purpose of the examination, claim 16 will be interpreted as “from the ingredient container to the cookware 
Claim 10 recites a “second computer to be programmed to control the motor or other device” (claim 10).  However, it is unclear in view of the Specification as to what is intended by requiring that the second computer to control motors or other device.  It is unclear how a computer with claim limitation, where the computer is “to be programmed” in the future, has any patentable weight within an apparatus claim.  Additionally, there is no mention of a “device” in claim 1 and it is unclear which motor is programmed in claim 1—one of the first motors or the second motor?  Further, the Applicant’s Specification has not provided a quantifiable means for ascertaining whether the Applicant has disclosed a computer or an algorithm capable of controlling other mechanisms, apparatuses, devices, or motors.  The only programs disclosed in the Specification are for storing information.  This ambiguity renders the claims indefinite.  Since there is no way of determining the requisite degree of the limitations “second computer to be programmed to control the motor or other device,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  
Claim 11 recites “at least one of plurality of ingredient containers stored in the storage apparatus.”  However, claim 1 recites “a storage apparatus configured to store a number of the aforementioned ingredient containers,” where a “number” could be one, i.e. a single container.  Thus, although claim 11 refers to a “plurality of ingredient containers stored in the storage apparatus,” it is not clear in the claims that a plurality of containers are stored in the storage apparatus.  For the purpose of the examination, claim 11 will be interpreted as “at least one of the ingredient containers stored in the storage apparatus.”  This new rejection has been added based on the amended portion of the claim.
Claim 16 recites a “plurality of lids,” but there is no mention of a “lid” in the Specification.  Instead, the Applicant discloses a cap (shown in fig. 3C of the Drawings).  Thus, it is unclear how the Applicant is able to claim to a “plurality of lids” in view of the Specification, where there is no mention of a lid but of only a cap (described in paragraphs 0071-0072).  For the purpose of the examination, the limitation will be interpreted as a “plurality of caps.”
Claim 16 recites a “lid opening apparatus,” but there is no mention of a “lid opening apparatus” in the Specification.  Instead, the Applicant discloses a “cap opening apparatus” (para 00114).  Thus, it is unclear how the Applicant is able to claim to a “lid opening apparatus” in view of the Specification, where there is no mention of a lid opening apparatus but only a cap opening apparatus.  For the purpose of the examination, the limitation will be interpreted as a “cap opening apparatus.”
Claim 16 recites a “lid gripping mechanism,” but there is no mention of a “lid gripping apparatus” in the Specification.  Instead, the Applicant discloses a “cap gripping mechanism” (para 00121).  Thus, it is unclear how the Applicant is able to claim to a “lid gripping mechanism” in view of the Specification.  For the purpose of the examination, the limitation will be interpreted as a “cap gripping mechanism.”
Claim 16 recites the limitation "said first grippers are configured.." in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “said one or more first grippers is 
Claim 16 recites the limitation "the ingredient containers" in line 38.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the ingredient container.”  This new rejection has been added based on the amended portion of the claim.
Claim 17 requires “a transfer apparatus” that includes a “second container gripping mechanism,” a “support component,” “one or more grippers,” “a third” and “fourth motion mechanism,” a “second support component,” and a “fourth” and “fifth motor.”  However, the “transfer apparatus” (transfer apparatus 220, shown in fig. 9D) does not show any gripping mechanism (it uses a vacuum chuck 231).  The transfer apparatus also does not show any motors.  Since there is no way of determining the requisite degree of the structure for the “transfer apparatus” in claim 17 as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  
Claims 2-8 and 11-15 are rejected based on their dependency to claim 1.  Claims 18-19 are rejected based on their dependency to claims 16 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1).
Regarding claim 1, Chen teaches a kitchen system (“food preparation device or system,” abstract), a plurality of ingredient containers, wherein each of the plurality of ingredient containers (“pre-packaged food containers,” page 7, para 0033) is configured to contain or hold food ingredients (“set of food containers that include food Items specified in the recipe,” abstract);
a cooking system (construed as bottom plate 130 and food receptacle 140, fig. 1D) comprising: 
a cookware (food receptacle 140, fig. 1D) configured to contain or hold food or food ingredients (“dispenses the food items into the receptacle 140,” page 9, para 0042); and 
a dispensing apparatus (“extraction mechanism,” abstract) configured to move one of the plurality of ingredient containers (“pre-packaged food containers,” page 7, para 0033) from the plural number of ingredient containers as to dispense the food ingredients from the ingredient container to the cookware, (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract) said dispensing apparatus comprising: 
one or more first grippers (joint food manipulator 138, fig. 1D) configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers); and 
a first motion mechanism (connection mechanism 177, fig. 1I) configured to move the one or more first grippers (“In operation, the manipulator 138 can be attached to motor 149, and further be provided with a connection mechanism 177 that enables movement of the base segment 135 in multiple degrees of freedom. For example, the combination of the connection mechanism 177 and the motor 149 can enable the base segment 135 to (i) translate in two lateral directions (X, Y) with respect to the receptacle 140,” para 0062), said first motion mechanism comprising one or more first motors; (motor 169, fig. 1D; “the manipulator 290 can be implemented using the manipulator 138, manipulator motor 169 and connection mechanism 177,” para 0076; “the manipulator 138 is coupled to a motor 169 so that it is motorized to swivel, stir or move to mix food items dispensed in the receptacle 140,” page 10, para 0044; examiner is construing the motor 169 as the claimed “one or more first motors”); 
a plurality of vehicles (conveyers 142, fig. 1C), wherein each of the plurality of vehicles is configured to transport one or more of the plurality of ingredient containers (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040; “the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules in which the containers 10 can be stored).  
Chen does not explicitly disclose a storage apparatus configured to store a number of the aforementioned ingredient containers, one of the plurality of ingredient containers to one of the plurality of vehicles, said loading apparatus comprising: one or more second grippers configured to grip the ingredient container; and a second motion mechanism, comprising a support component and a second motor, wherein said second motion mechanism is configured to move the one or more second grippers. 
However, in the same field of endeavor of automated food preparations systems, Buehler teaches a storage apparatus (storage modules 7000, fig. 3c) configured to store a number of the aforementioned ingredient containers (“storage containers,” para 0324; “The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324) and 
a loading apparatus (primary manipulator 2000, fig. 74) configured to load one of the plurality of ingredient containers (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310) to one of the plurality of vehicles (obvious to one of ordinary skill in the art to use a robot arm to move food containers from a storage system, as taught by Buehler, onto a conveyor system, as taught by Chen), said loading apparatus comprising: 
one or more second grippers (container grasping mechanism 8415, fig. 84b) configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a second motion mechanism (bottom “joint articulation” at the bottom of the arm, shown in fig. 20 and described as having a “telescoping extension,’” para 0227) comprising a support component (very bottom manipulator segment 2030 right before the grasping mechanism, fig. 20a) and a second motor (motor 2010, fig. 20, describe in para 0226), wherein said second motion mechanism is configured to move the one or more second grippers (“as depicted the manipulator (2000) achieves 3-dimensional movement by means of brushless D.C. motors (2015) or stepper motors at each of the joint articulations (2020) and a telescoping extension (2025) for linear movement in at least one of the manipulator segments (2030),” para 0227; examiner is relying on Chen for teaching vehicles; as taught by Buehler, the primary manipulator 2000 has the 3-dimensional capability to load food containers on to the conveying system taught by Chen). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator as a loading apparatus and the storage module as a storage apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen, in order to use a separate and autonomous ingredient storage system that stores ingredients of flours, grains, pasta, beans, sugar, and other dry ingredients in containers for a first advantage of using cooking receptacles with closed lids in order to prevent spatter and for a second advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize and automate the operation of those tasks such that the loading operation is carried out by a robot instead of a user(Buehler, paras 0015, 0451, and 0458).
Chen, Figs. 1C and 1D

    PNG
    media_image1.png
    542
    636
    media_image1.png
    Greyscale


Buehler, Figs. 20, 74, and 84b

    PNG
    media_image2.png
    355
    500
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    259
    433
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    261
    303
    media_image4.png
    Greyscale
 

Regarding claim 2, Chen teaches the invention as described above but does not explicitly disclose further comprising a storage room configured to contain the storage apparatus, said storage room comprising a wall, said wall comprising an opening as to allow one of the plurality of vehicles to move from the inside of the storage room to the outside of the storage room.   
However, in the same field of endeavor of automated food preparations systems, Buehler teaches further comprising a storage room (“storage area (7000),” para 0125) configured to contain the storage apparatus (“the ingredient storage area is separated into room-temperature storage and refrigerated storage modules,” para 0142), said storage room (“the storage module (7000) an outer cabinet (7005) …and an optional cooling system for a refrigeration storage unit,” para 0304) comprising a wall (see annotated fig. 72a below), said wall comprising an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening”) as to allow one of the plurality of vehicles to move from the inside of the storage room to the outside of the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the storage module rotating shelf that has a door with an opening accessible by an internal shuttle system that can retrieve storage containers, in view of the teachings of Buehler, for the advantage of providing unobstructed access to ingredients into and out of the module and for the advantage of having a storage system with a rotating shelf where there is no need to move or shift items stored on the outside of a shelf due to easy access to items stored on interior shelves (Buehler, para 0307). 
Buehler, Fig. 72a, annotated and 75b

    PNG
    media_image5.png
    377
    439
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    155
    219
    media_image6.png
    Greyscale

	
Regarding claim 4, Chen teaches wherein at least one of the plurality of vehicles comprises a holder configured to position or hold one of the plurality of ingredient containers (support structure 147, fig. 1C; as shown in fig. 1C, the support structure 147 holds the containers 10 as they are lifted through the conveying system; “the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in). 
Regarding claim 5, Chen teaches further comprises a stopping mechanism (track member 145, fig. 1C) configured to stop one of the plurality of vehicles (“each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142,” para 0040; examiner is construing the teaching of moving upward and downward such that the conveyors can be configured to stop on the track member 145 in between the upward and downward movements), wherein said stopping mechanism comprises a stopping device (construed as one of the support structures 147, fig. 1C) comprising a rigid body (as shown in fig. 1C, the body of the plate structure 147 is shown as being rigid) and a fourth motor (motor 149, fig. 1C) configured to produce a motion of the stopping device, (“The track member 145 can be equipped with a motor 149 in order to permit movement of the plate structure 147,” para 0040), wherein the stopping device is used to touch the vehicle as to stop the vehicle (as shown in fig. 1C, the plate structure 147 touches the conveyors 142; according to para 0040, the motor 149 permits movement of the plate structure 147 along the track member 145, where the plate structure 147 is shown attached to the conveyors 142 in fig. 1C; conversely, the examiner is construing this teaching in para 0040 such that the motor 149 permits the conveyors 142 to stop via the plate structure 147). 
Regarding claim 6, Chen teaches the invention as described above but does not explicitly disclose wherein the cooking system further comprises a fourth motion mechanism comprising a fifth motor, wherein said fourth motion mechanism is configured to move the cookware.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches wherein the cooking system further comprises a fourth motion mechanism (“stirring tool” para 0200; embodiments of the stirring tools are taught in paras 0209-0211 and shown in figs. 16a-d) comprising a fifth motor (“Some of the cooking receptacles may be equipped with a with a motorized drive unit (1530) to drive the stirring tool,” para 0200; the motorized drive unit is construed as the fifth motor), wherein said fourth motion mechanism is configured to move the cookware (“a lid stirring attachment allows dishes such as risotto, polenta, and others that must be stirred often or constantly,” para 0209).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the lid stirring attachment, in view of the teachings of Buehler, by attaching the lid stirring attachment taught by Buehler to the receptacle 140 taught by Chen, in order to prepare foods without typing up the primary manipulator doing stirring tasks for excessive periods of time which might interfere with other manipulator tasks (similar to Chen, Buehler teaches using a robot arm for stirring; examiner has construed the primary manipulator taught by Buehler as the claimed loading apparatus; referring to para 0209 of Buehler for the teaching of lid stirring attachments in lieu of using the primary manipulator).
Regarding claim 7, Chen teaches wherein each of at least two of the plurality of ingredient containers (Chen teaches use of a storage system from which the containers may originate, para 0068) comprises a code (“the package 8 includes a machine code identifier 18 provided on a sidewall 15 page 10,” para 0058; “code or other identifier as provided on individual food containers 10,” para 0086), the kitchen system further comprising a code reader configured to read the code of one of the at least two ingredient containers (“container reader 336 can be utilized with a camera or optical recognition component to read machine code or other identifier as provided on individual food containers 10 that are to be used for the given recipe,” page 18, para 0086; Chen teaches use of a storage system from which the containers may originate, para 0068).
Regarding claim 8, Chen teaches further comprising one or more rail tracks(s), wherein at least one of the plurality of vehicles is configured to move on the one or more rail tracks(s) (“each conveyer 142 can include a track member 145,” page 7, para 0040, referring to fig. 1c; the “one or more rail track is construed as being the left rail track member 145 in fig. 1C).
Regarding claim 10, Chen teaches further comprising a computer system (food preparation device 200, fig. 2) comprises a first computer (processor 210, fig. 2) and a plurality of second computers (“laptop or tablet,” para 0115, page 25; considered network interfaces 202 and 204, referring to fig. 2), wherein each of the plurality of second computers is configured to be connected to the first computer (connection shown in fig. 2) as to allow the first computer to send information to one of the plurality of second computers (“the processor 210 can download a recipe from a network site using the network interface 202, receive the recipe from the user using the wireless device interface 204,” para 0077; obvious to one of ordinary skill in the art that the processor 210 would have to transmit an acknowledgement upon receipt of the recipe through interface 204), the kitchen system further comprising connections between at least one of the plurality of second computer to one of the motors (controlled through food manipulator 290, fig. 2; “the manipulator 290 can be implemented using the manipulator 138, manipulator motor 169 and connection mechanism 177,” para 0076) in the kitchen system as to allow the second computer to be programmed to control the motor or other device (“for example, a remotely located user can conduct live telecooking, during which the remotely located user controls the operation of the food preparation device 100,” page 25, para 0115; “logic for each of food extraction 420, heater 430, and manipulator 440,” para 0090).   
Chen, fig. 2

    PNG
    media_image7.png
    834
    620
    media_image7.png
    Greyscale

	Regarding claim 11, Chen teaches further comprising a computer system (food preparation device 200, fig. 2) comprising one or more computers (processor 210), the computer system being configured to store the recipe of a food item that can be cooked by the kitchen system (recipe data 251 storied in memory resources 250, fig. 2), wherein the cooking of the food item uses the entire ingredient content of at least one of the ingredient containers (container correlation 255, fig. 2; “In an embodiment, the memory resources 250 can store instructions for parsing recipes for food items and/or settings (e.g., temperature settings) ("recipe analysis 253"), and/or for correlating food items (e.g., butter, olive oil, chicken breast, rice etc.) to food containers 10 that supply specified food items or their equivalents ("container correlation 255"),” para 0078, page 16) stored in the storage apparatus (Chen teaches use of a storage system from which the containers may originate, para 0068).
	Regarding claim 12, Chen teaches wherein the computer system (food preparation device 200, fig. 2) is configured to store: 
a classification of ingredient contents into different ingredient content types (“by way of example, the memory resources 250 can store data that correlates ‘cut chicken breast’ to a container that includes ‘chopped chicken,’ or ‘butter’ to ‘olive oil,’” para 0078, page 16), wherein each ingredient content type comprises the information on the types of the food ingredients and their quantities that can be contained in one of the plurality of ingredient containers (“The processor 210 can use the data stored in the memory to identify what food containers 10 are needed for a particular recipe,” page 16, para 0078); and 
the number of ingredient containers of food ingredients or food and the corresponding ingredient content types that are used for the cooking of the food item (“The processor 210 can parse or otherwise analyze the recipe in order to determine information, including (i) which containers 10 of food items are needed to implement the recipe,” page 15, para 0077).
	Regarding claim 13, Chen teaches further comprising a computer system (food preparation device 200, fig. 2) configured to store the recipe of a food item (recipe data 251 storied in memory resources 250, fig. 2).
	Regarding claim 14, Chen teaches the invention as taught above but does not explicitly teach wherein the loading apparatus further comprises a fifth motion mechanism comprising a seventh motor, wherein said fifth motion mechanism is configured to produce a motion of the support component of the second motion mechanism of the loading apparatus.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches wherein the loading apparatus (primary manipulator 2000, fig. 74) further comprises a fifth motion mechanism (Buehler teaches multiple joint articulations in fig. 20 and para 0227; examiner is construing the joint articulation to left of the joint articulation with the grasping mechanism on it in fig. 20a as the claimed “fifth motion mechanism”) comprising a seventh motor (bottom motor 2015, fig. 20), wherein said fifth motion mechanism is configured to produce a motion of the support component (as construed, connected to the bottom joint segment 2030, described para 0227 and shown in fig. 20a; “achieves 3-dimensional movement by means of brushless D.C. motors (2015) at each of the joint articulations (2020),” para 0227) of the second motion mechanism of the loading apparatus (as shown in fig. 20, the bottom motor 2015 supports the linear extension of the telescoping extension 2025; the bottom articulation where the grasping mechanism is at was construed as the claimed “second motion mechanism” in claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator as a loading apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen and by configuring control of the primary manipulator taught by Buehler to the computing device taught by Chen, in order to use a separate and autonomous loading system that loads containers of ingredients into the conveying mechanism taught by Chen for the advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize the operation of those tasks (Buehler, paras 0015, 0451, and 0458).
	Regarding claim 15, Chen teaches wherein the dispensing apparatus of the cooking system is configured to grip and hold the ingredient container (“In still another variation, the top segment 114 or base 112 can include a tray,” para 0055, page 10), and to turn the ingredient container for the purpose of dispensing the food ingredient from the ingredient container to the cookware of the cooking system (“that can flip 90 degrees or more in order to dump the food item out,” para 0055, page 10).
Regarding claim 16. Chen teaches a kitchen system (“food preparation device or system,” abstract), comprising: 
a plurality of ingredient containers, wherein each of the plurality of ingredient containers (“pre-packaged food containers,” page 7, para 0033) is configured to contain or hold food ingredients (“set of food containers that include food Items specified in the recipe,” abstract);
a cooking system (construed as bottom plate 130 and food receptacle 140, fig. 1D) comprising: 
a cookware (food receptacle 140, fig. 1D) configured to contain or hold food or food ingredients (“dispenses the food items into the receptacle 140,” page 9, para 0042); and 
a dispensing apparatus (“extraction mechanism,” abstract) configured to grip and move one of the plurality of ingredient containers which contains or holds food ingredients (“pre-packaged food containers,” page 7, para 0033) as to dispense the food ingredients from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), wherein the ingredient container is not closed by one of the plurality of lids (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; “The conveyer 142, or an additional motion mechanism can push the container 10 against the container interface 176 to cause the top surface of the container to partially open (e.g., puncture),” para 0041; the teaching of puncturing the containers to extract food items is construed such that the containers are not closed by lids), the dispensing apparatus comprising: 
one or more third grippers (joint food manipulator 138, fig. 1D) configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers); and 
a second motion mechanism (connection mechanism 177, fig. 1I) comprising a third motor (motor 169, fig. 1D) configured to move the one or more third grippers (“In operation, the manipulator 138 can be attached to motor 149, and further be provided with a connection mechanism 177 that enables movement of the base segment 135 in multiple degrees of freedom. For example, the combination of the connection mechanism 177 and the motor 149 can enable the base segment 135 to (i) translate in two lateral directions (X, Y) with respect to the receptacle 140,” para 0062).  
Chen does not explicitly disclose a plurality of caps, wherein each of the plurality of caps is configured to close on one of the plurality of ingredient containers; a storage apparatus configured to store a number of closed ingredient containers, wherein each closed ingredient container comprises one of the plurality of ingredient containers and one of the plurality of caps that s closes on the ingredient container; a cap opening apparatus configured to remove one of the plurality of caps from one of the plurality of ingredient containers, said cap opening apparatus comprising: a cap gripping mechanism comprising a support component and one or more first grippers, wherein said one or more first grippers are configured to grip the cap; a first container gripping mechanism comprising a support component and one or more second grippers, wherein the one or more second grippers is configured to grip the ingredient container; and a first motion mechanism configured produce a relative motion between the support component of the cap gripping mechanism and the support component of the container gripping mechanism; said first motion mechanism comprising: a first and a second motor.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches 
a plurality of caps (“storage containers,” para 0324; removable lid 8105, fig. 81a), wherein each of the plurality of caps is configured to close on one of the plurality of ingredient containers (fig. 81b shows how the lids 8105 close; “holding force,” para 0327);
a storage apparatus (storage modules 7000, fig. 3c) configured to store a number of closed ingredient containers (“storage containers,” para 0324; “The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324), wherein each closed ingredient container (storage container 8100, fig. 81a) comprises one of the plurality of ingredient containers (storage body 8102, fig. 81a) and one of the plurality of caps (removable lid 8105, fig. 81a) that s closes on the ingredient container (as shown in fig. 81a; “containers containing food ingredients are stored in the storage system,” para 0326); 
a cap opening apparatus (primary manipulator 2000, fig. 74) configured to remove one of the plurality of caps from one of the plurality of ingredient containers (“To remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use,” para 0327), said cap opening apparatus comprising: 
a cap gripping mechanism (“This system allows the lids to reliably and easily be removed,” para 0327) comprising a support component (“Containers containing food ingredients are stored in the storage system. When the control system determines that a certain ingredient is required for a dish, it commands the storage system to retrieve the appropriate storage container. The storage container lid is removed,” para 0326; examiner is construing the storage system 7000 shown in fig. 70 as the claimed “support component”) and one or more first grippers (“electromagnet,” para 0327; examiner is construing the teaching of the electromagnet as being part pf the primary manipulator 2000 under broadest reasonable interpretation), wherein said one or more first grippers is configured to grip the cap (“To remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use,” para 0327); 
a first container gripping mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (very bottom manipulator segment 2030 right before the grasping mechanism, fig. 20a) and one or more second grippers (“arms,” para 0322), wherein the one or more second grippers are configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a first motion mechanism (“joint articulations (2020)” para 0227) configured produce a relative motion (motion described in para 0327 between the primary manipulator and the electromagnet) between the support component of the cap gripping mechanism and the support component of the container gripping mechanism (“while the container is in use,” para 0327; obvious that the container is not in the storage system when the container is in use and that the primary actuator moves away from the storage system); said first motion mechanism comprising: a first motor (motor 2010, fig. 20, described in para 0226) and a second motor (bottom motor 2015, fig. 20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator and the electromagnet as a lid removal system and the storage module as a storage apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen, in order to use a separate and autonomous ingredient storage system that stores ingredients of flours, grains, pasta, beans, sugar, and other dry ingredients in containers for a first advantage of using cooking receptacles with closed lids in order to prevent spatter and for a second advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize and automate the operation of those tasks such that the loading operation is carried out by a robot instead of a user (Buehler, paras 0015, 0451, and 0458).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
Regarding claim 20, Chen teaches a kitchen system (“food preparation device or system,” abstract), comprising 
a plurality of ingredient containers, wherein each of the plurality of ingredient containers (“pre-packaged food containers,” page 7, para 0033) is configured to contain or hold food ingredients (“set of food containers that include food Items specified in the recipe,” abstract);
a cooking system (construed as bottom plate 130 and food receptacle 140, fig. 1D) comprising: 
a cookware (food receptacle 140, fig. 1D) configured to contain and/or hold food or food ingredients (“dispenses the food items into the receptacle 140,” page 9, para 0042); and 
a dispensing apparatus (“extraction mechanism,” abstract) configured to grip and move one of the plurality of ingredient containers (“pre-packaged food containers,” page 7, para 0033; “the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers) as to dispense the food ingredients from the container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), said dispensing apparatus comprising: 
one or more grippers (joint food manipulator 138, fig. 1D) configured to grip the ingredient container (“pre-packaged food containers,” page 7, para 0033; “the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,” page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers); and 
a third motion mechanism (connection mechanism 177, fig. 1I) comprising a third motor (motor 169, fig. 1D), wherein said third motion mechanism is configured to move said one or more grippers (“the manipulator 290 can be implemented using the manipulator 138, manipulator motor 169 and connection mechanism 177,” para 0076; “the manipulator 138 is coupled to a motor 169 so that it is motorized to swivel, stir or move to mix food items dispensed in the receptacle 140,” page 10, para 0044; examiner is construing the motor 169 as the claimed “one or more first motors”); and 
a plurality of vehicles (conveyers 142, fig. 1C), wherein each of the plurality of vehicles is configured to transport one or more of the plurality of ingredient containers (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040).  
Chen does not explicitly disclose a storage apparatus configured to store a number of the aforementioned ingredient containers; a first motion mechanism comprising a support component and a first motor configured to move the cookware as to stir or mix the food or food ingredients contained in the cookware; a second motion mechanism comprising a second motor configured to move the support component of the first motion mechanism.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches a storage apparatus (storage modules 7000, fig. 3c) configured to store a number of ingredient containers (“storage containers,” para 0324; “The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324); 
a first motion mechanism (bottom “joint articulation” at the bottom of the arm of the primary manipulator, shown in fig. 20 and described as having a “telescoping extension,’” para 0227) comprising a support component (very bottom manipulator segment 2030 right before the grasping mechanism, fig. 20a) and a first motor (motor 2010, fig. 20, describe in para 0226) configured to move the cookware as to stir or mix the food or food ingredients contained in the cookware (“The primary manipulator is the central apparatus to accomplish most non-cooking tasks in the FPS. It performs the manipulation of the food including the removal of ingredients from the storage area, their placement on the cooking surface, and movement of the food being cooked including mixing, stirring, turning, etc.,” para 0224); 
a second motion mechanism (Buehler teaches multiple joint articulations in fig. 20 and para 0227; examiner is construing the joint articulation to left of the joint articulation with the grasping mechanism on it in fig. 20a as the claimed “fifth motion mechanism”) comprising a second motor (bottom motor 2015, fig. 20) configured to move the support component of the first motion mechanism (as shown in fig. 20, the bottom motor 2015 supports the linear extension of the telescoping extension 2025; the bottom articulation where the grasping mechanism is at is construed as the claimed “first motion mechanism”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the primary manipulator as a stirring apparatus and the storage module as a storage apparatus, in view of the teachings of Buehler, by adding the storage system taught by Buehler to the extraction system taught by Chen, in order to use a separate and autonomous ingredient storage system that stores ingredients of flours, grains, pasta, beans, sugar, and other dry ingredients in containers for a first advantage of using cooking receptacles with closed lids in order to prevent spatter and for a second advantage of having a control system configured to operate a distributed optimization of low level functionality by communicating information to other devices on low-level algorithms, e.g., loading food containers from a storage module onto a conveyer device, in order to optimize and automate the operation of those tasks such that the loading operation is carried out by a robot instead of a user (Buehler, paras 0015, 0451, and 0458).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1) as applied to claims 1-2 above, and further in view of Ennis (US-20110307098-A1).
Chen teaches the invention as described above but does not explicitly disclose further comprising: a solid component, wherein the solid component is configured to close the opening of the wall of the storage room for the purpose of limiting the heat flow between the inside of the storage room and the outside of the storage room; and a third motion mechanism configured to move the solid component, as to close or open the opening of the wall, said third motion mechanism comprising a third motor.
However, in the same field of endeavor of automated food preparations systems, Buehler teaches further comprising: a solid component (door 7215, fig. 72a), wherein the solid component is configured to close the opening of the wall of the storage room (examiner is construing that the door 7215 is configured to close the construed opening from the previous claim) for the purpose of limiting the heat flow between the inside of the storage room and the outside of the storage room (“an optional cooling system for a refrigeration storage unit,” para 0304; the door 7215 prevents cool air generated by a cooling system from leaving the storage module).  Additionally, in the same field of endeavor of automated kitchen systems, Ennis teaches and a third motion mechanism configured to move the solid component, as to close or open the opening of the wall, said third motion mechanism comprising a third motor (“The powered door opener 110 is any suitable mechanism or device that is operable for selectively opening and/or closing a refrigerator door 104, a non-limiting example of which includes a linear actuator. As can be appreciated by one skilled in the art, any suitable linear actuator can be used, non-limiting examples of which include mechanical actuators, hydraulic actuators, piezoelectric actuators, electro-mechanical actuators, linear motors, and segmented spindles,” para 0040; referring to fig. 1, examiner is construing the powered door opener 110 as the claimed “motion mechanism” and the teaching of an “actuator” as the claimed “third motor”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the refrigerated storage module rotating shelf that has a door with an opening, in view of the teachings of Buehler, as a storage station for the invention taught by Chen, for the advantage of providing unobstructed access to ingredients into and out of the module, which is much more accessible in comparison to a system with a single rotating shelf because there is no need to move items stored on the outside of a shelf due easy access to items stored on interior shelves and for the advantage of using a primary manipulator as the central apparatus to accomplish non-cooking tasks, enabling cooking and cleaning processes to take place concurrently (Buehler, paras 0224, 0307, and 0406) and to modify the invention of Chen to include the powered door opener for a refrigerator, in view of the teachings of Ennis, in the storage station taught by Buehler, for the advantage of a handsfree automated refrigerator controlled by a power door opener that can be opened or closed based on an actuation command and for the advantage of ease of access as a result of a powered door opener because magnetic attraction between the magnetic seal and the metallic door casing can sometimes make the refrigerator difficult to open, which can be further compounded by a negative pressure that is often formed within the refrigerator (Ennis, para 0038).
Ennis, fig. 1

    PNG
    media_image8.png
    620
    446
    media_image8.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1) as applied to claims 1 and 8 above, and further in view of High (US-1482925-A).
Regarding claim 9, Chen teaches further comprising a said track switch mechanism, said track switch mechanism comprising: a number of additional rail tracks (construed as the right track member 145, fig. 1C); and a sixth motor (motor 149, fig. 1C) configured to move the number of additional rail tracks (“The plate structures 147 can move upward or downward with motion provided by the track member 145. The track member 145 can be equipped with a motor 149 in order to permit movement of the plate structure 147,” page 7, para 0040; examiner is construing “motion provided by the track member 145” such the right track member 145 moves when permitted to do so by the motor 149).  Chen does not explicitly disclose a track switch mechanism (although Chen teaches that “the plate structures 147 can move upward or downward with motion provided by the track member 145,” page 7, para 0040, which can be construed as switching, Chen does not explicitly disclose a mechanism to accomplish this switching).
However, in the same field of endeavor of automated food preparations systems, High teaches a track switch mechanism (“a switch device at each of the switch tracks on the counter deck, operable to open and close the main track,” column 1, lines 32-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include the switch device, in view of the teachings of High, for the purpose of transporting vehicles across numerous rails and decks, such as might be the case in a restaurant or public eating place, so the food ingredients may be transported economically and quickly and so that the food serviced is clean and sanitary (High, column 1, lines 9-15).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO-2015117156-A1) in view of Buehler (US-20050193901-A1) as applied to claim 16 above and further in view of Oleynik (US-20170348854-A1).
Regarding claim 17, Chen teaches the invention as described above as well as a transfer apparatus (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040; the conveyer 142 is construed as the claimed “transfer apparatus”).  Chen does not explicitly disclose further comprising a transfer apparatus comprising: a second container gripping mechanism comprising a first support component and one or more grippers, wherein said one or more grippers are configured to grip and hold one of the closed ingredient containers, which is stored in the storage apparatus; a third motion mechanism comprising a second support component and a fourth motor, wherein said third motion mechanism is configured to produce a motion of the first support component relative to the second support component; and a fourth motion mechanism comprising a third support component and a fifth motor, wherein said fourth motion mechanism is configured to produce a motion of the second support component of the third motion mechanism relative to the third support component.  
However, in the same field of endeavor of automated kitchen systems (“robotic kitchen,” para 0007), Oleynik teaches further comprising a transfer apparatus (“systems,” para 0436, describing fig. 7D) comprising: 
a second container gripping mechanism (“dual-arm system,” para 0436) comprising a first support component (“The robot arm arrangement 13 comprises a rail 14 which is fixed within the housing 2,” para 0634; the “rail” is construed as the first support component) and one or more grippers (robotic hands 72, fig. 9D), wherein said one or more grippers are configured to grip and hold one of the closed ingredient containers (container 85, fig. 60) which is stored in the storage apparatus (“the liquid container 85 is configured to be received within a storage recess 90,” para 0691); 
a third motion mechanism (left robotic arm 70, fig. 9D) comprising a second support component (construed as the part of the arm where a bicep would be) and a fourth motor (“Each of the robot arms 15, 16 comprises computer-controlled motors,” para 0637; construed as the motors for the left arm in fig. 9D), wherein said third motion mechanism is configured to produce a motion of the first support component (the rail shown in fig. 7D) relative to the second support component (the left bicep; the arms are design to “capture chef motions” as shown in step 567 in fig. 10B; obvious that movement of the left would cause motion between the rail and the left bicep); and 
a fourth motion mechanism (right robotic arm 70, fig. 9D)  comprising a third support component (construed as the right bicep) and a fifth motor (“Each of the robot arms 15, 16 comprises computer-controlled motors,” para 0637; construed as the motors for the right arm in fig. 9D), wherein said fourth motion mechanism is configured to produce a motion of the second support component (left bicep) of the third motion mechanism relative to the third support component (right bicep; imitating a chef would cause motion to occur between the two arms).  
Oleynik, figs 7D, 9D, and 60

    PNG
    media_image9.png
    497
    738
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    465
    624
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    445
    357
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include robotic arms, in view of the teachings of Oleynik, by adding the arm and rail assembly taught by Oleynik to the top segment 114 taught by Chen, in order to facilitate the conveyor movement by using a robotic system that replicates a chef’s recipe process for the advantage of producing a food dish that can be enjoyed whenever desired without the repetitive process of laboring to produce the same dish (Oleynik, paras 0153 and 0158).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
	Regarding claim 18, Chen teaches the invention as described above but does not explicitly disclose further comprising one or more tracks, wherein the fourth motion mechanism of the transfer apparatus is configured to move on the one or more tracks.  
	However, in the same field of endeavor of automated kitchen systems (“robotic kitchen,” para 0007), Oleynik teaches further comprising one or more tracks (“rail,” para 0634), wherein the fourth motion mechanism of the transfer apparatus (right robotic arm) is configured to move on the one or more tracks (“the rail 14 carries two robot arms,” para 0634).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Chen to include robotic arms that move along a rail system, in view of the teachings of Oleynik, by adding the arm and rail assembly taught by Oleynik to the top segment 114 taught by Chen, in order to facilitate the conveyor movement by using a robotic system that replicates a chef’s recipe process for the advantage of producing a food dish that can be enjoyed whenever desired without the repetitive process of laboring to produce the same dish (Oleynik, paras 0153 and 0158).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
	Regarding claim 19, Chen teaches wherein the second container gripping mechanism (Oleyniks’ dual arm system) of the transfer apparatus (Chen’s conveyor 142) comprises a vacuum chuck (Chen teaches using a vacuum 166 in fig. 1D, which is construed as being part of the conveyor system 142).  Additionally, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to claims 16-20.
	Response to Argument
Applicant's arguments filed 5 April 2022 have been fully considered but they are not persuasive. 
On Drawings
	On page 8, the Applicant asks the examiner to explain which part of 37 CFR 1.84(p)(5) says or implies that “the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.”  There is no section or part of 37 CFR 1.84(p)(5) that says or implies that unlabeled rectangular boxes require descriptive text labels.  Instead, the reference is found 37 CFR 1.83, where “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).”  The examiner appreciates the Applicant bringing this error to the examiner’s attention.  In the current Office action, “1.84(p)(5)” has been replaced with “1.83.”  
39) On page 8, the Applicant states the following:
“The Nonfinal Office Action erred to state that the there was no detailed description for part (903) of Figs. 2A-B, 47B-E, 48A-D, 49A, and 52. Description for (903) of Figs. 2A-B, 47B-E, 48A-D, 49A, and 52, appear in Paragraph [0066] (lines 2-5), Paragraph [00214] (lines 4-9), (lines 11-12) and (lines 17-18), Paragraph [00218] (lines 3-7), Paragraph [00221] (lines 5-13), Paragraph [00222] (lines 1-10), Paragraph [00223] (lines 9-10), Paragraph [00231] (lines 2-6), Paragraph [00235] (lines 7-10), Paragraph [00239] (lines 12-13), Paragraph [00242] (lines 1-3), Paragraph [00223] (lines 9-10), Paragraph [00253] (lines 1-2) (lines 4-5) and (lines 9-11), etc.”

However, the examiner was referring to a lack of a description in the Drawings and not in the Specification.  When used in the Drawings, rectangular boxes require text labels, in accordance with 37 CFR 1.83 and MPEP 608.02(b).
40) On pages 8-9, the Applicant states the following:
“The Nonfinal Office Action erred to state that the there was no detailed description for (902) of Figs. 8A, 9C, 10, 13, 15, 19A-B, 20A, 21A, 26B-D, 27A-B, 31, 35, 37A, 40, 41, 42A, and 52. Description for (902) of Figs. 8A, 9C, 10, 13, 15, 19A-B, 20A, 21A, 26B-D, 27A-B, 31, 35, 37A, 40, 41, 42A, and 52, appear in Paragraph [0085] (lines 1- 15), Paragraph [0088] (lines 11-14), Paragraph [0091] (lines 1-12), Paragraph [0097] (lines 5-16), Paragraph [00102] (lines 14-16), Paragraph [00103] (lines 7-10), Paragraph [00104] (lines 10-13), Paragraph [00105] (lines 15-18), Paragraph [00106] (lines 1-3), Paragraph [00108] (lines 6-9), Paragraph [00112] (lines 1-4), Paragraph [00115] (lines 2-10), Paragraph [00117] (lines 2-4), Paragraph [00118] (lines 3-5), Paragraph [00126] (lines 8-9), Paragraph [00141] (lines 1-6), Paragraph [00142] (lines 1-8), Paragraph [00146] (lines 8-20), Paragraph [00148] (lines 8-20), Paragraph [00156] (lines 1-5), Paragraph [00157] (lines 1-6), Paragraph [00163] (lines 7-9), Paragraph [00165] (lines 1-12), Paragraph [00168] (lines 1-12), Paragraph [00171] (lines 1-9), Paragraph [00176] (lines 1-4), Paragraph [00177] (lines 1-5), Paragraph [00179] (lines 5-9), Paragraph [00180] (lines 3-4), Paragraph [00183] (lines 5-6), Paragraph [00187] (lines 20-24), Paragraph [00190] (lines 6-22), Paragraph [00192] (lines 5-21), Paragraph [00201] (lines 1-6), Paragraph [00206] (lines 1-3), Paragraph [00209] (lines 1-5), Paragraph [00253] (lines 1-2) (lines 4-5) and (lines 9-11), etc.”

However, the examiner was referring to a lack of a description in the Drawings and not in the Specification.  When used in the Drawings, rectangular boxes require text labels, in accordance with 37 CFR 1.83 and MPEP 608.02(b).
41) On page 9, the Applicant states the following:
“The Nonfinal Office Action erred to state that the there was no detailed description for (904) of Figs. 25A, C, D and 52. Description for (904) of Figs. 25A, C, D and 52, appear in Paragraph [123] (lines 5-7), Paragraph [125] (lines 2-3), Paragraph [126] (lines 1-9), Paragraph [129] (lines 6-8), Paragraph [131] (lines 1-4), Paragraph [173] (lines 5-8), Paragraph [179] (lines 5-9) Paragraph [00254] (lines 1-2), etc.”

However, the examiner was referring to a lack of a description in the Drawings and not in the Specification.  When used in the Drawings, rectangular boxes require text labels, in accordance with 37 CFR 1.83 and MPEP 608.02(b).
42) On page 9, the Applicant states the following:
“The Nonfinal Office Action erred to state that the there was no detailed description for (903X) of Figs. 52. Description for (903X) of Figs. 52, appear in Paragraph [00250] (lines 10-11), Paragraph [00253] (lines 1-2) (lines 4-5) and (lines 9-11), etc.”

However, the examiner was referring to a lack of a description in the Drawings and not in the Specification.  When used in the Drawings, rectangular boxes require text labels, in accordance with 37 CFR 1.83 and MPEP 608.02(b).
On Specification:
48) Regarding claim 9 and the argument presented on page 10, the examiner reviewed the referenced paragraphs in the Specification (00138-00139 and 00144-00146) but could find no mention in these paragraphs of a motor moving a rail track.  Instead, paragraphs [00138] and [00139] describe a motor rotating a shaft but it is not clear.  The Specification lacks antecedent basis for the claimed sixth motor moving a rail track.
51) Regarding claim 20 and the argument presented on 11, the examiner reviewed the referenced paragraphs in the Specification (0007-0008, 0061-0062, 0064, and 00253) but could find no mention of a “first motion mechanism.”  Additionally, it appears that mention of the “first motion mechanism” was deleted from the Specification in the amendment provided on 5 April 2022.  Thus, the Specification lacks antecedent basis for the claimed “first motion mechanism.”
Erroneous Rejections on 35 USC 112
54) Regarding the 35 USC 112(a) new matter rejection for claim 16, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 16 by stating that ‘the claimed 'lid' is not mentioned in the original Specification nor in the original set of claims.’ In one of the implementations, the ‘lid’ is shown by the cap (108) of Fig. 3B, or the cap (108b) of Fig.3C. It is not required that the terms in the claim match exactly the terms in descriptions. 

Paragraph [0069] (lines 1-3) of the specification states: ‘a cap 108 comprises an internal surface 11 9b of a partial conical surface which is configured to be geometrically similar to the partial conical surface 119a of the ingredient container 107.’ It is not required that the terms in the claim match exactly the terms in descriptions.

However, respectfully submit that the Original Disclosure makes no mention of a “lid” but only a “cap.”  Furthermore, respectfully submit that the terms do not have the same meaning.  For example, a “jar with a cap” is different from a “jar with a lid.”  In the first instance, one would understand that the cap is fitted to the jar, i.e., the jar is capped.  In the second instance, a lid can be a covering, which is not fitted or capped to the jar, e.g., a lid could be a hinged cover.  Thus, by introducing a “lid” into the Claims instead of using a “cap,” which is the term used in the original disclosure, the Applicant introduces new matter into the Application.  
55) Regarding the 35 USC 112(a) new matter rejection for claim 16, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 16 by stating that "the claimed 'lid opening apparatus' is not mentioned in the original Specification nor in the original set of claims." 
In one of the implementations, the "lid opening apparatus" is shown by the cap opening apparatus (370) of Fig. 22. It is not required that the terms in the claim match exactly the terms in descriptions. 
Paragraph [00114] (lines 3-4) of the specification states: "a cap opening apparatus 370 comprising a sub-apparatus 440 (as shown in FIG. 19B) and a cap opening sub- apparatus 360 (as shown in FIG. 16)." It is not required that the terms in the claim match exactly the terms in descriptions.”

However, respectfully submit that the Original Disclosure makes no mention of a “lid opening apparatus” but only a “cap opening apparatus.”  Furthermore, respectfully submit that the terms “lid” and “cap” do not have the same meaning.  For example, a “jar with a cap” is different from a “jar with a lid.”  In the first instance, one would understand that the cap is fitted to the jar, i.e., the jar is capped.  In the second instance, a lid can be a covering, which is not fitted or capped to the jar, e.g., a lid could be a hinged cover.  Thus, by introducing a “lid opening apparatus” into the Claims instead of using a “cap opening apparatus,” which is the term used in the original disclosure, the Applicant introduces new matter into the Application.  
56) Regarding the 35 USC 112(a) new matter rejection for claim 16, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 16 by stating that "the claimed 'lid gripping mechanism' is not mentioned in the original Specification nor in the original set of claims." 
In one of the implementations, the "lid gripping mechanism" is shown by the cap gripping mechanism (320) of Fig. 15. It is not required that the terms in the claim match exactly the terms in descriptions. 
Paragraph [00104] (lines 1-5) of the specification states: "a cap gripping mechanism 320 is constructed the same way as the container gripping mechanism 310, except that the pair of gripping devices 311a and 311b are substituted by a pair of gripping devices 323a and 323b." Paragraph [00121] (lines 14-16) of the specification states: "the cap gripping mechanism 320 of the cap opening sub-apparatus 360 is moved horizontally and then vertically downward, and then grips the cap 108 (or 108b) of said capped container 109 (or 109b)." It is not required that the terms in the claim match exactly the terms in descriptions.”

However, respectfully submit that the Original Disclosure makes no mention of a “lid gripping mechanism” but only a “cap gripping mechanism.”  Furthermore, respectfully submit that the terms “lid” and “cap” do not have the same meaning.  For example, a “jar with a cap” is different from a “jar with a lid.”  In the first instance, one would understand that the cap is fitted to the jar, i.e., the jar is capped.  In the second instance, a lid can be a covering, which is not fitted or capped to the jar, e.g., a lid could be a hinged cover.  Thus, by introducing a “lid gripping mechanism” into the Claims instead of using a “cap gripping mechanism,” which is the term used in the original disclosure, the Applicant introduces new matter into the Application.  
64) Regarding the 35 USC 112(b) rejection for claim 16, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 16 by stating that "Claim 16 recites a 'lid,' but there is no mention of a 'lid' in the Specification. Instead, the Applicant discloses a cap (shown in fig. 3C of the Drawings). Thus, it is unclear how the Applicant is able to claim to a 'lid' in view of the Specification, where there is no mention of a lid but only a cap (described in paragraphs 0071-0072)." 
In fact, a cap is also a lid as it is used to cover an ingredient container, see Figs. 3A, 3B, 4A, and 4B. In one of the implementations, the "lid" is shown by the cap (108) of Fig. 3B, or the cap (108b) of Fig.3C. It is not required that the terms in the claim match exactly the terms in descriptions. 
Paragraph [0069] (lines 1-3) of the specification states: "a cap 108 comprises an internal surface 119b of a partial conical surface which is configured to be geometrically similar to the partial conical surface 119a of the ingredient container 107. 
Paragraph [0071] (lines 2-4) of the specification states: "a cap 108 (as shown in Fig. 3B) that is further configured to cap the ingredient container 107 when the surface 119b of the cap 108 touches and presses on the surface 119a of the ingredient container 107."

However, respectfully submit that the term “lid” is not used in the Specification.  Instead, the term “cap” is used.  Thus, “lid” is unclear in view of the Specification because a “lid” is not described or disclosed in the Specification.  
  65) Regarding the 35 USC 112(b) rejection for claim 16, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 16 by stating that "Claim 16 recites a 'lid opening apparatus,' but there is no mention of a 'lid opening apparatus' in the Specification. Instead, the Applicant discloses a 'cap opening apparatus' (para 00114). 
Thus, it is unclear how the Applicant is able to claim to a 'lid opening apparatus' in view Page 17 of the Specification, where there is no mention of a lid opening apparatus but only a cap opening apparatus." 
A cap is a lid, so a cap opening apparatus is also called a lid opening apparatus. It is not required that the terms in the claim match exactly the terms in descriptions. 
Paragraph [0071] (lines 2-4) of the specification states: "a cap 108 (as shown in Fig. 3B) that is further configured to cap the ingredient container 107 when the surface 119b of the cap 108 touches and presses on the surface 119a of the ingredient container 107." 

However, respectfully submit that the term “lid opening apparatus” is not used in the Specification.  Instead, the term “cap opening apparatus” is used.  Thus, a “lid opening apparatus” is unclear in view of the Specification because a “lid opening apparatus” is not described or disclosed in the Specification.
66) Regarding the 35 USC 112(b) rejection for claim 16, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 16 by stating that "Claim 16 recites a 'lid gripping mechanism,' but there is no mention of a 'lid gripping apparatus' in the Specification. Instead, the Applicant discloses a 'cap gripping mechanism' (para 00121). 
Thus, it is unclear how the Applicant is able to claim to a 'lid gripping mechanism' in view of the Specification." 
A cap is a lid, so a cap gripping apparatus is also called a lid gripping apparatus. It is not required that the terms in the claim match exactly the terms in descriptions. 
Paragraph [0071] (lines 2-4) of the specification states: "a cap 108 (as shown in Fig. 3B) that is further configured to cap the ingredient container 107 when the surface 119b of the cap 108 touches and presses on the surface 119a of the ingredient container 107." 

However, respectfully submit that the term “lid gripping mechanism” is not used in the Specification.  Instead, the term “cap gripping mechanism” is used.  Thus, a “lid gripping mechanism” is unclear in view of the Specification because a “lid gripping mechanism” is not described or disclosed in the Specification.
74)  Regarding the 35 USC 112(b) rejection for claim 17, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 17 by stating that "Claim 17 requires 'a transfer apparatus' that includes a 'second container gripping mechanism,' a 'support component,' 'one or more grippers,' 'a third' and 'fourth motion mechanism,' a 'second Page 21 of 59 
support component,' and a 'fourth' and 'fifth motor.' However, the 'transfer apparatus' (transfer apparatus 220, shown in fig. 9D) does not show any gripping mechanism (it uses a vacuum chuck 231)." 
In fact, the "transfer apparatus" shows a gripping mechanism. As a matter of fact, in one of the implementations, the "transfer apparatus" (of claim 17) is shown by the container loading apparatus (350) of Fig.14 of Fig. 42B. The "second container gripping mechanism" (of claim 17) can be the container gripping mechanism (310) (of Figs. 39A- 39B). It is not required that the terms in the claim match exactly the terms in descriptions.”

However, respectfully submit that the “transfer apparatus” of claim 17 is understood to be different structure than the “loading apparatus.”  Although the Applicant states that the loading apparatus 350 is the transfer apparatus, the Specification discloses that the transfer apparatus is numeral 220 (paragraph 0092) in fig. 9D.  Furthermore, the Specification discloses that fig. 14 and fig. 42B show a loading apparatus and an unloading apparatus (paragraphs 00103 and 00191).
75) Regarding the 35 USC 112(b) rejection for claim 17, the Applicant states the following:
“The Nonfinal Office Action erred to reject claim 17 by stating that "The transfer apparatus also does not show any motors." 
As a matter of fact, in one of the implementations, the "transfer apparatus" (of claim 17) is shown by the container loading apparatus (350) of Fig.14. It is not required that the terms in the claim match exactly the terms in descriptions. The container loading apparatus (350) uses motors (80A) and (80E). See also paragraphs [0080]- [00103].

However, respectfully submit that the “transfer apparatus” of claim 17 is understood to be different structure than the “loading apparatus.”  Although the Applicant states that the loading apparatus 350 is the transfer apparatus, the Specification discloses that the transfer apparatus is numeral 220 (paragraph 0092) in fig. 9D.  
	On pages 23-24, the Applicant states the following:
“Examiner stated that the control of a motor by a computer is not known to a person of ordinary skill of the art [of cooking automation]. The fact is: the control of a motor in an automatic machine is not just known to the professionals but required in vast majority of automation projects. In the last several decades, the control of motors has almost always been by a computer in automation projects. Some of the control technologies are decades old and are being widely used in equipment in industries, offices, homes (both for humans and for pets), on the road, etc. They are widely used in inexpensive toys. Controllers of motors (e.g., controller of a servo motor or steppe motor) are even sold to Automation and Robotics amateurs at Amazon stores. In fact, a simple control of say, a DC motor, is by switching the electricity power (to the motor) on and off, and the switching of such electricity power was one of the original uses of the modern-day computers. This is known to all professionals in the field of electrical engineering, a must-known for automation projects. 

There are numerous textbooks and college courses teaching control of motors, among other controls (for the Electrical Engineering majors). If some-one has to include all prior-art of such control in a patent application, it can be hundreds or even thousands of pages long. But if a few examples of controlling a motor are included, then Examiner is almost surely going to interpret the claim limitations under 35 USC 112(f) or Pre-AIA  35 USC 112, Sixth Paragraph, as to make life extremely easy for infringers and thus make this patent application worthless. 

Similar arguments apply to the control of other devices, mechanisms, apparatuses, etc., by the computer system. Since the writing is getting very long, Applicant will not repeat these here. 
  
When "a motor" is recited, no antecedent basis is required. Only if "the motor" or "said motor" is recited, antecedent basis is then required. Same argument applies to any other claim limitation with an indefinite article. 

In any claim, some apparatuses are known to comprise one or more motors and a newly introduced apparatus is said to comprise "a motor", then the latter motor must not be confused with any of the motors that are parts of the previously recited apparatuses. The reason: the newly recited apparatus is a different apparatus, listed parallelly with the other ones in the claim. 

There is no misunderstanding if someone says, "Family A has a child", and then, "Family B has a child." The two children are not the same, as far as Family A is listed as different from Family B. Likewise, it should not be any confusion if Applicant says, "apparatus A has a motor," and then, "apparatus B has a motor." The two motors could not be confused as far as apparatus A is a different apparatus as apparatus B. 

It should be noted that the plain meaning rule says that words in the claims should be given their plain meaning, unless such meaning is inconsistent with the specification. There is no such a thing as special language for patent writing that overrides the plain meaning of English language. See MPEP for details.”

The examiner assumes that the Applicant is rebutting the 35 USC 112(a) rejection for claim 10, where claim 10 recites “…in the kitchen system as to allow the second computer to be programmed to control the motor.”  Claim 10 depends on claim 1.  Claim 1 recites the following motors: “one or more first motors” for the dispensing apparatus and “a second motor” for the loading apparatus.  Thus, the examiner concludes that claim 10 requires a second computer programmed to a single motor—either one of the first motors of the dispensing apparatus or the second motor of the loading apparatus.
	MPEP 2161.01.I states the following: 
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”	

Although several flowcharts and steps are shown in figs. 54-56, none of these flowcharts disclose how the second computer controls a motor.  Additionally, the examiner is unable to find any algorithms disclosing how a computer can control a motor.  Additionally, the examiner could find no evidence in the Specification or in the Drawings that the Applicant has implemented the invention with the claimed second computer “programmed to control the motor or other device.”  Finally, respectfully submit that the programming of fine motor movements needed to grip and transport containers is beyond the skill level for one of ordinary skill in the art.
Examiner’s Nonstatutory Double Patenting Rejection Erred
	On page 25, the Applicant states that “examiner also failed to consider the arguments by Applicant in the specification of the present application.”  Admittedly, in the Non-Final Office Action dated 13 January 2022, the examiner did not consider the arguments provided in the present Arguments dated 5 April 2022.  However, if the Applicant intended to refer to the arguments provided in the Arguments dated 17 November 2021, respectfully submit that a response was provided on page 62 of the Non-Final Office Action dated 13 January 2022.
	On pages 25-26, the Applicant states the following:
“Examiner's Double Patenting Rejection should be dropped. Examiner, again, did not follow the mandatory requirements of MPEP in making the decision on the double patenting rejection. Examiner is referred to MPEP §804. 
The Nonfinal Office Action made some general remarks without any evidentiary support, gave a recitation of the claims from 2 referenced patents and the present application, and then provisionally rejected the claims under the nonstatutory double patenting.
Examiner gave no reason at all for the nonstatutory Double Patenting Rejection. It is not even clear which pair of claims (with one from the present application and one from the referenced patents) is at issue. And there are over 1,000 such pairs. It would be burdensome for Applicant to argue that each and every one of the 1,000 pairs are patentably distinct. Applicant would really be shocked if there was any Applicant or Attorney who had ever argued for over 1,000 pairs of double patenting rejections in USPTO history. 
Examiner had not followed the mandatory requirement of MPEP §804 in explaining the reasons and in giving any analysis for Examiner's nonstatutory double patenting rejection.”

On page 28, the Applicant specifically states that the examiner did not make clear—  
“(A) The differences between the inventions defined by the conflicting claims - a 
claim in the patent compared to a claim in the application; and 
(B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent.”

However, respectfully submit that the differences were identified on page 17 of the Non Final Office action dated 13 January 2022—
“Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/180,051 teaches all of the claim limitations above except explicitly ‘vehicles, each of the plurality of vehicles being configured to transport one or more said ingredient containers.’”

Furthermore, the reasons as to why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention were identified on page 18 of the Non Final Office action dated 13 January 2022— 
“Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention of Application No. 16/180,051 to include a cyclic transport apparatus for moving ingredient containers, in view of the teachings of Application No. 16/180,051, for the efficiencies obtained by the automation of moving ingredient containers in a kitchen system, such that manual labor is avoided and more wholesome and healthy foods are prepared from ingredients in comparison to finished and processed foods.
	
Additionally, in reference to claims 16-20, it is noted that in the Arguments dated 19 June 2021, the Applicant states that “in fact, the inventions as claimed are obvious variants” (page 4, top of page), referring to Group I (claims 1-15), Group II (claims 16-19), and Group III (claim 20).  As a result, claims 16-20 are rejected based on the Applicant’s disclosure that claims 16-20 are obvious variants.”

The Nonfinal Rejection Erred by Rejecting Claims 1-15 Under 35 USC 103
	On page 29, the Applicant states the following:
“Examiner failed to consider all "evidence," including the evidence in the specifications of the referenced applications and in Applicant's response mailed on 11/22/2020. 

Examiner also failed to consider the "arguments" by Applicant presented in the response mailed on 11/22/2020 on the restriction requirement.”

However, the examiner does know what “evidence” or “arguments” were not considered because the examiner could not find a response dated 22 November 2020.
	On page 30, the Applicant states that “the Nonfinal Rejection failed to properly identify many definite claim limitations.”  However, the examiner does not know which definite claim limitations the Applicant is referring to in this statement.
78) On page 32, the Applicant states the following with respect to the 35 USC 103 rejection, where the primary reference is Chen (WO 2015/117156 A1):
“Nonfinal Office Action erred by stating that "extraction mechanism" of Chen can be a "dispensing apparatus comprising one or more first grippers and a first motion mechanism" of claim 1,16, or 20. The extraction mechanism does not include one or more first grippers.”

However, the following explanation is provided in the mappings on page 34 in the Non Final Office action dated 13 January 2022:
“’the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out.  In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10,’ page 12, para 0055; examiner is construing the teaching that the joint food manipulator used as a scooper for flipping the containers 10 as a “gripping” the containers”’

Therefore, the scooper, as taught by Chen, is construed as being the claimed “gripper,” under the broadest reasonable interpretation of the provided claim limitations.
79) On page 33, the Applicant states the following regarding Buehler (US-20050193901-A1):
“Nonfinal Office Action erred by stating that the loading apparatus (primary manipulator 2000 of Buehler) of claim 1 is configured to load one of the plurality of ingredient containers to one of the plurality of vehicles.”  

However, the following mapping is provided on page 35 in the Non Final Office action dated 13 January 2022:
“describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310”

The following is fig. 74 of Buehler, which shows the primary manipulator accessing the storage module to access a container (construed under broadest reasonable interpretation as loading a container):

    PNG
    media_image12.png
    395
    565
    media_image12.png
    Greyscale

Additionally, it is noted that, as the Applicant acknowledges on page 31 of the Arguments dated 5 April 2022, that “functional language associated with a claim term,” referencing MPEP 2181, “may raise a question as to its limiting effect.”
80) On page 33, the Applicant states the following regarding Buehler and the 35 USC 103 rejection for claim 2:
“Nonfinal Office Action erred by stating that the opening (door 7215 of Buehler) of the storage room (storage area 7000 of Buehler) allow one of the plurality of vehicles (shuttle 7505 of Buehler) to move from the inside of the storage room to the outside of the storage room.”

However, the following mapping is provided on page 38 in the Non Final Office action dated 13 January 2022:
“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway.”

The following is fig. 75b, where the shuttle 7505 is shown such that it is able to reach its grasper 7520 through the access door 7515 such that the shuttle can be understood to teach moving from the inside of the storage module to outside the storage module:

    PNG
    media_image13.png
    174
    201
    media_image13.png
    Greyscale

Additionally, it is noted that, as the Applicant acknowledges on page 31 of the Arguments dated 5 April 2022, that “functional language associated with a claim term,” referencing MPEP 2181, “may raise a question as to its limiting effect” and that claim 2 requires a functional limitation, i.e. “…as to allow…” is used for the claimed “opening,” in contrast to a positive claim limitation requiring the vehicles to move from the inside to the outside of the storage room.
81) On page 33, the Applicant states the following regarding the 35 USC 103 rejection for claim 5:
“Nonfinal Office Action erred by stating that "track member 145" of Chen can be a "stopping mechanism comprising a stopping device and a fourth motor" of claim 5. The track member 145 does not include a stopping device and a motor ("fourth motor").”

However, as stated on page 39 in the Non Final Office action dated 13 January 2022, the claimed “stopping mechanism” is mapped to the track member 145, taught by Chen; the claimed “stopping device” that comprises a “rigid body” (new claim limitation added to claim 5) is mapped to the support structures 147, as taught by Chen, and the claimed “fourth motor” is mapped to the motor 149, as taught by Chen, where the motor 149 moves the plates of the conveyor system up and down the track member 145.
82) On page 33, the Applicant states the following regarding the 35 USC 103 rejection for claim 5:
“Nonfinal Office Action erred by stating that the stopping mechanism (track member 145 of Chen) is configured to stop one of the plurality of vehicles.”

However, the following mapping is provided on page 39 in the Non Final Office action dated 13 January 2022:
“each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142,” para 0040; examiner is construing the teaching of moving upward and downward such that the conveyors can be configured to stop on the track member 145 in between the upward and downward movements”

Additionally, it is noted that claim 5 requires “a stopping mechanism configured to stop…” and that, as the Applicant acknowledges on page 31 of the Arguments dated 5 April 2022, any “functional language associated with a claim term,” referencing MPEP 2181, “may raise a question as to its limiting effect.”
83) On page 33, the Applicant states the following regarding the 35 USC 103 rejection for claim 6:

“Nonfinal Office Action erred by stating that the fourth motion mechanism (stirring tool of Buehler) of claim 6 is configured to move the cookware.”

However, respectfully submit that in the Arguments dated 5 April 2022, on page 3, the Applicant notes that the ‘”fourth motion mechanism" (of claim 6) is shown, by, e.g., stirring motion mechanism (226 and 81D) or rotational motion mechanism (104) (Figs.48A-48B, or respectively Figs.48C-48D).”  Thus, the examiner understood the claim limitations such that a stirring tool, as taught by Buehler, can teach the “fourth motion mechanism,” as claimed,” when what is claimed is intended to be a stirring motion mechanism, in view of the Specification.
	Further submit that the paddles, as taught by Buehler, can be considered “cookware,” under broadest reasonable interpretation of the term “cookware.”
	Additionally, it is noted that claim 6 requires “said fourth motion mechanism is configured to move the cookware” and that, as the Applicant acknowledges on page 31 of the Arguments dated 5 April 2022, any “functional language associated with a claim term,” referencing MPEP 2181, “may raise a question as to its limiting effect.”
84) On page 33, the Applicant states the following regarding the 35 USC 103 rejection for claim 10:
“Nonfinal Office Action erred by stating that the connections between at least one of the plurality of second computers (laptop or tablet of Chen) of claim 10 to one of the motors of the kitchen system. At minimum, Applicant could not find such a connection. Examiner is thus asked to provide the specifics of Chen's descriptions and drawings.”

However, respectfully submit that fig. 2 (referenced in the mappings provided for claim 10 on pages 41-42 of the Non-Final Office action) shows the connection between the second computers (construed as the network interfaces 202 and 204) and the motors or other devices (food manipulator 290):

    PNG
    media_image14.png
    846
    628
    media_image14.png
    Greyscale

85) On page 33, the Applicant states the following:
“Nonfinal Office Action erred by stating that the cooking of recipe (recipe data 251 of Chen) of a food item of claim 11 use the entire ingredient content of at least one of the plurality of ingredient containers stored in the storage apparatus. At minimum, Applicant could not find such description or drawings from Chen. Examiner is thus asked to provide specifics from Chen's descriptions and drawings.”
However, respectfully submit that the examiner provided the following mapping on page 42 of the Non Final Office action dated 13 January 2022 for the claimed limitation:
“container correlation 255, fig. 2; “In an embodiment, the memory resources 250 can store instructions for parsing recipes for food items and/or settings (e.g., temperature settings) ("recipe analysis 253"), and/or for correlating food items (e.g., butter, olive oil, chicken breast, rice etc.) to food containers 10 that supply specified food items or their equivalents ("container correlation 255"),” para 0078, page 16”

Respectfully submit that the Applicant discloses a similar parsing process for food ingredients to food containers in paragraph [00266] of the Specification.
86) On page 33, the Applicant states the following:
“Nonfinal Office Action erred by stating that "food preparation device 200" of Chen can be "the computer system" of claim 12. The food preparation device 200 does not store a classification of ingredient contents into different ingredient content types and a number of the ingredient containers. At minimum, Applicant is unable to see this. 
Examiner is thus asked to provide details.”

Respectfully submit that the mappings for claim 12 are provided on page 43 of of the Non Final Office action dated 13 January 2022.  In these mappings, the computer system is mapped to fig. 2, which includes a Memory Resources 250, and that fig. 2 shows Recipe Data 251 being provided to the Processor 210 by Memory Resources 250.
87) On page 34, the Applicant states the following:
“Nonfinal Office Action erred by stating that the loading apparatus (primary manipulator 2000 of Buehler) of claim 14 is configured to load one of the ingredient containers to a vehicle. At minimum, Applicant is unable to see this. Examiner is thus asked to provide details.”

However, respectfully submit that claim 14 does not recite “configured to load one of the ingredient containers to a vehicle.”
88) On page 34, the Applicant states the following:
“Nonfinal Office Action erred by stating that "a tray" of Chen that can be "the dispensing apparatus" of claim 15. The tray of Chen does not do the specific function by the dispensing apparatus.

In claim 1, the “dispensing apparatus” is mapped to joint food manipulator 138, as taught by Chen.  In claim 15, the limitation is “wherein the dispensing apparatus of the cooking system is configured to grip and hold the ingredient container, and to turn the ingredient container for the purpose of dispensing the food ingredient from the ingredient container to the cookware of the cooking system.”  Referring to the mappings provided on page 45 of the Non Final Office action dated 13 January 2022, Chen teaches the following in paragraph [0055]:
“Still further, while described examples utilize vacuum and/or injection for extracting the food item from the container 10, variations can provide for use of other types of mechanisms. For example, in one implementation, the top segment 114 or base 112 can be provided with a scooper to scoop the food items from the containers 10. In still another variation, the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out. In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10.

Respectfully submit that the tray, as taught by Chen, accomplished the “purpose of dispensing the food ingredient from the ingredient container” as required by the claims.  
Additionally, it is noted that claim 15 recites “wherein the dispensing apparatus of the cooking system is configured to grip and hold the ingredient container, and to turn the ingredient container for the purpose of dispensing the food ingredient from the ingredient container to the cookware of the cooking system” and that, as the Applicant acknowledges on page 31 of the Arguments dated 5 April 2022, any “functional language associated with a claim term,” referencing MPEP 2181, “may raise a question as to its limiting effect.”
89) On page 34, the Applicant states the following:
“Nonfinal Office Action erred by stating that "primary manipulator 2000" of Buehler can be a "capping opening apparatus comprising a lid gripping mechanism and a first container gripping mechanism" of claim 16. The primary manipulator 2000 does not include a lid gripping mechanism and a first container gripping mechanism.”

However, respectfully submit that the mappings on page 48 show that Buehler teaches a “system” for removing a lid in paragraph 0327, which is mapped to claimed “lid gripping mechanism,” and a container grasping mechanism 8415 in fig. 84b, which is mapped to the claimed “first container gripping mechanism.”
90) On page 34, the Applicant states the following:
“Nonfinal Office Action erred by stating that the first motion mechanism (bottom joint articulation of Buehler) of claim 20 is configured to "move the cookware" as to stir or mix the food or food ingredients contained in the cookware. At minimum, Applicant is unable to see this. Examiner is thus asked to provide details.”

Respectfully submit that the mappings for claim 20 are provided on pages 49-52 of the Non Final Office action dated 13 January 2022 and that an explanation for these mappings was provided previously (please see item number (83) above).
91) On page 34, the Applicant states the following:
“Nonfinal Office Action erred by stating the third motion mechanism (the powered door opener 110 of Ennis) is configured to move the solid component (door 7215 of Buehler), as to close or open the opening of the wall. At minimum, Applicant is unable to see this. Examiner is thus asked to provide details.”

Respectfully submit, however, that the mappings in Ennis for the powered door opener 110 opening and closing the refrigerator door 104 are provided on page 53 of the Non Final Office action dated 13 January 2022.
92) On page 34, the Applicant states the following:
“Nonfinal Office Action erred by stating that "a switch device" of High can be a "track switch mechanism comprising a number of rail tracks" of claim 9. The switch device does not include a number of rail tracks. At minimum, Applicant is unable to see this. 
Examiner is thus asked to provide details.”

Respectfully submit, however, that the examiner relies on the primary reference, Chen, for teaching “rail tracks” and not High (see mappings on page 54 of the Non Final Office action dated 13 January 2022).  
93) On page 34, the Applicant states the following:
“Nonfinal Office Action erred by stating that "systems" of Oleynik can be a "transfer apparatus comprising a second container gripping mechanism (dual- arm system), a third motion mechanism (left robotic arm) and a fourth motion mechanism (right robotic arm)" of claim 17. At minimum, Applicant is unable to see this. Examiner is thus asked to provide details.”

However, respectfully submit that the mappings for claim 17 are shown on page 56 and that the two robotic arms are shown in fig. 9D on page 57 of the Non Final Office action dated 13 January 2022.
94) On pages 34-35, the Applicant states the following: 
“Nonfinal Office Action erred by stating that ‘a vacuum 166’ of Chen can be a ‘vacuum chuck’ of the second container gripping mechanism (dual arm system of Page 34 of 59 Oleynik) of the transfer apparatus (conveyor of Chen) of claim 19. The conveyor does not include the second container gripping mechanism. At minimum, Applicant is unable to see this. Examiner is thus asked to provide details.”

In claims 17-19, Oleynik (US2017-0348854-A1) is used to teach the additional limitations for the claimed “transfer apparatus,” which is mapped to the conveyor system taught by Chen.  Claim 19 requires a “vacuum chuck.”  Chen teaches the limitation (vacuum 166 in fig. 1D).  Oleynik is not relied on to teach this limitation, because it is already taught by Chen (please see page 59 of the Non Final Office action dated 13 January 2022).
	On page 35, the Applicant states that the examiner failed to address the functional requirement “said wall comprising an opening as to allow one of the plurality of vehicles to move from the inside of the storage room to the outside of the storage room.”  However, a mapping for this limitation is provided on page 38 of the Non Final Office action dated 13 January 2022.
	On page 35, the Applicant states that the examiner failed to address the limitations in claim 3.  However, mappings for claim 3 are provided on pages 52-54 of the Non Final Office action dated 13 January 2022.
	On page 36, the Applicant states that the examiner failed to address the limitation for a “holder” in claim 4.  However, respectfully submit that the claimed “holder” is mapped to support structure 147, as taught by Chen, as stated on page 39 of the Non Final Office action dated 13 January 2022.
	On page 36, the Applicant states that the examiner failed to address the limitation for a “stopping mechanism and its component” in claim 5.  However, respectfully submit that the claimed “stopping mechanism” is mapped to the track member 145, as taught by Chen, and that claim 5 does not require a “component.”
	On page 36, the Applicant states that the examiner failed to address the limitations in claim 6.  However, mappings for claim 6 are provided on page 40 of the Non Final Office action dated 13 January 2022.
	On page 37, the Applicant asks the examiner to provide Chen’s code reader.  The examiner uses the container reader 336, as taught by Chen, to teach the claimed “code reader,” as mapped on page 41 of the Non Final Office action dated 13 January 2022.
	On page 37, the Applicant asks the examiner to provide details on how Chen’s vehicles (mapped to conveyers 142) move on the track members 145.  Respectfully request that the Applicant consider the mappings on page 41 of the Non Final Office action dated 13 January 2022 and especially fig. 1C to understand how Chen’s conveyers operate.
	On page 37, the Applicant states that the “examiner did not identify the track switch mechanism and its component from the figures.”  However, respectfully submit that the mappings for claim 9 are provided on pages 54-55 of the Non Final Office action dated 13 January 2022.
	On page 37, the Applicants states that “the examiner did not identify connections between at least one of the plurality of second computers to one of the motors in the kitchen system.”  However, as stated in (84) above, these connections are taught in fig. 2 of Chen.
	On page 38, the Applicant states that the examiner failed to address all the words of claim 11.  However, respectfully submit that the mappings for claim 11 are provided on pages 42-43 of the Non Final Office action dated 13 January 2022.
	On page 38, the Applicant states that the examiner failed to address all of the limitations in claim 12.  However, respectfully submit that the mappings for claim 12 are provided on page 43 of the Non Final Office action dated 13 January 2022.
	On page 38, the Applicant states that the examiner failed to address all of the limitations in claim 14.  However, respectfully submit that the mappings for claim 14 are provided on pages 44-45 of the Non Final Office action dated 13 January 2022.
	On page 38, the Applicant states that the examiner failed to address all of the limitations in claim 15.  However, respectfully submit that the mappings for claim 15 are provided on page 45 of the Non Final Office action dated 13 January 2022.
	On page 39, the Applicant states that the examiner failed to address all of the limitations in claim 17.  However, respectfully submit that the mappings for claim 17 are provided on pages 55-58 of the Non Final Office action dated 13 January 2022.
On page 39, the Applicant states that the examiner failed to address all of the limitations in claim 19.  However, respectfully submit that the mappings for claim 19 are provided on page 59 of the Non Final Office action dated 13 January 2022.
	On page 56, the Applicant states the following:
“The 35 USC 103 Rejection relied on the statement that Chen and Buehler can be combined into the cooking system of claim 1. It should be noted that both referenced applications were filed by present Applicant.”

However, respectfully, that the Applicant’s name is not listed as one of the inventors in Chen (WO-2015117156-A1) or in Buehler (US-20050193901-A1). 

	On page 56, the Applicant states the following regarding claim 1:
“There are several errors in Examiner's description of "a cooking system" disclosed by Chen. For example, Examiner wrongly stated (Page 13, line 1) that, [in the cooking system of Chen] "the motor is configured to be connected to the computer" - Examiner could not identify "the motor" with any part in Chen. Examiner further repeated "the motor" on Page 13, line 4, in the same description of the cooking system of Chen. This is an undisputable error, since Examiner later admitted that the motor did not exist in Chen. Moreover, the functional requirements of the cooking apparatus (of Chen) as described by Examiner are erroneous. Examiner did not satisfy the mandatory requirements of MPEP §2143, as quoted above.”

However, the examiner is unsure what the Applicant is referencing in this paragraph.  A “computer” is not required in claim 1.  Additionally, “page 13, line 1” does not correspond with the 35 USC 103 rejection for claim 1 in the Non Final Office action dated 13 January 2022.
	On page 57, the Applicant states the following:
“There are more errors in the description of "a cooking apparatus" of He859 in the Nonfinal Office Action. For example, Page 15 states "an unloading mechanism comprising .....", implying that the cooking apparatus of He859 comprises an unloading mechanism. In fact, He859 does not teach any unloading mechanism, contrary to Examiner's statement. This is also an undisputable error. In fact, the functional requirements of the cooking apparatus of He859 as described by Examiner are erroneous. Examiner did not satisfy the mandatory requirements of MPEP §2143, as quoted above.”

However, respectfully submit that He859 is not one of the references used in the Non Final Office action dated 13 January 2022.
	On page 57, the Applicant states the following:
“Examiner wrongly stated that "the cooking container comprises a stirring motion mechanism and an unloading mechanism." See Page 16, line 6 from bottom up. In none of the referenced applications, does a "cooking container" comprise "a stirring motion mechanism" or "an unloading mechanism." There are many similar errors. Examiner is henceforth requested to correct all these errors before Applicant can respond accurately. Examiner did not satisfy the mandatory requirements of MPEP §2143, as quoted above. 

The combination does not satisfy the functional requirement "the unloading mechanism of the cooking apparatus is configured to move the first support component of the cooking apparatus relative to the second support component of the cooking apparatus to dispense a cooked food from the cooking container." 
The combination does not satisfy the following functional requirement: "the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component.

Examiner did not identify the first position and second position in above function requirement.”

However, none of these arguments are understandable, because the claim limitations do not require a “cooking container,” a “stirring motion mechanism,” an “unloading mechanism,” a “first position,” or a second position.”  The Applicant’s comments appear addressed to a different Office action than the Non Final Office action from 13 January 2022.
On page 58, the Applicant states that “indeed, Examiner failed to describe enough details on how the two inventions of Chen and Buehler can be combined to make the cooking system of claim 1.”  However, respectfully submit that the details regarding how Chen and Buehler are combined is provided on page 36 of the Non Final Office action from 13 January 2022.
On page 58, the Applicant references a “cooking apparatus,” but a cooking apparatus is not required in the claims.
On page 58, the Applicant states the following:
“Examiner needs to identify each definite claim limitation in claim 1 with a specific part from a referenced application. As an example, when "the motor" is mentioned, Examiner needs to identify a specific motor from a referenced identification. This is not always done in the Nonfinal Rejection.”

Respectfully submit, however, that the claimed first motor is mapped to the motor 169 of Chen (see page 34 of the Non Final Office action) and that the claimed second motor is mapped to the motor 2010 of Buehler (see page 36 of the Non Final Office action).
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        16 May 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761